Citation Nr: 0916161	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002). 

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, as well as an October 2007 decision by the VARO in 
Cheyenne, Wyoming.  

Good or sufficient cause having been shown, the appellant's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.



REMAND

The appellant (the widow of the Veteran) seeks entitlement to 
service connection for the cause of the Veteran's death, as 
well as Dependency and Indemnity Compensation benefits 
pursuant to the provisions of 38 U.S.C.A. §§ 1318 and 1151.  
In that regard, a review of the record discloses that the 
Veteran died on March [redacted], 2005.  According to the Certificate 
of Death, the immediate cause of the Veteran's death was 
congestive heart failure, due to, or as a consequence of, 
congestive cardiomyopathy.  At the time of the Veteran's 
death, service connection was in effect for a dysthymic 
disorder, evaluated as 50 percent disabling; the residuals of 
shell fragment wounds to the left thigh, with injury to 
Muscle Group XIV, evaluated as 30 percent disabling; 
limitation of flexion of the right ring finger, evaluated as 
noncompensably disabling, and scars of the left chest wall, 
the left upper arm, the lateral elbow, the left hand, and 
left ear, evaluated in combination as noncompensably 
disabling.  At the time of his death, the Veteran was 
additionally in receipt of a total disability rating based 
upon individual unemployability, effective from August 22, 
2000.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits (as in this case), it is 
required to notify the appellant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; 
(2) inform the appellant about the information and evidence 
that VA will seek to provide; and (3) inform the appellant 
about the information and evidence she is expected to 
provide.  

Moreover, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that when VA receives a detailed claim for 
Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1310 (West 2002), it must provide a detailed 
notice to the claimant.  Specifically, the Court held that, 
under 38 U.S.C.A. § 5103(a), the notice must include:  (1) a 
statement of the conditions, if any, for which the Veteran 
was service connected at the time of death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Regrettably, in the 
case at hand, no such notice has been provided to the 
appellant.

More specifically, while in correspondence of April 2005, and 
once again in October 2006 and April 2007, the appellant was 
provided with general information regarding entitlement to 
service connection for the cause of the Veteran's death, as 
well as Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. §§ 1318 and 1151, she was not 
provided with the detailed notice required in claims for 
Dependency and Indemnity Compensation, as specified by the 
Court in Hupp, supra.  Significantly, on January 27, 2009, 
Compensation and Pension Service of the Veterans Benefits 
Administration, Department of Veterans Affairs, published 
Fast Letter 09-05 regarding new notice and development 
requirements in cases involving claims for Dependency and 
Indemnity Compensation.  Such "detailed" notice must be 
provided to the appellant prior to the adjudication of her 
current claims for service connection for cause of death and 
Dependency and Indemnity Compensation.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The appellant and her representative 
should be furnished appropriate notice 
under 38 U.S.C.A. § 5103(a), to include a 
statement of the conditions, if any, for 
which the Veteran was service connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a Dependency and 
Indemnity Compensation claim based on a 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
Dependency and Indemnity Compensation 
claim based on a condition not yet 
service connected.  In so doing, the RO 
should comply with all pertinent 
provisions of Veterans Benefits 
Administration Fast Letter 09-05 
(January 27, 2009) regarding appropriate 
notice and development in claims 
involving service connection for cause of 
death and/or Dependency and Indemnity 
Compensation.  A copy of the letter 
providing the appellant with such notice 
must be included in the claims folder.  

2.  Thereafter, the RO should review the 
appellant's claims for service connection 
for the cause of the Veteran's death, as 
well as her claims for Dependency and 
Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. §§ 1318 and 
1151.  Should the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent Statement of the Case (SOC) 
in January 2008.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



